DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2 and 4-20 are presented for examination based on the amendment filed 05/10/2022.  Claim 3 is cancelled. Claims 1, 4, 19, and 20 are amended. Rejections under 35 USC 102/103 for claim(s) 1-2 and 4-20 are withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Claim(s) 1-2 and 4-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 1-2 and 4-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically 
wherein generating the 3D model comprises computing a quality score for the generated 3D model, further wherein the following are only performed if the quality score is below a predetermined threshold: receiving aerial imagery of the roof: registering the aerial imagery with the point cloud data, and refining the generated 3D model using the aerial imagery.
in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 19, and 20 of the instant application (as supported in specification e.g. ¶ [0070] and Fig. 2 #208-212).

Prior Art of Record
The Prior art of reference Chen et al. (US 2014/0198978 A1) discloses: 
Regarding claim 1, Chen teaches a computer-implemented method for automatically generating a 3D model of a roof of a building, the method comprising: receiving point cloud data ([0024] Point cloud data is used and receiving data is inherent to using it.) comprising a plurality of data points corresponding to height measurements at a given location ([0016] "…filtering out point clouds on ground facet by using a normalized altitude of the lidar point clouds…" The altitude of the point clouds is the same as the height measurements.); processing the point cloud data to identify roof surfaces ([0016]); generating a 3D model of the roof using the identified surfaces ([0025] "… generating the roof structure line in the 3-dimensional space…"); receiving aerial imagery of the roof ([0024] aerial imagery data is used and receiving data is inherent to using it.); registering the aerial imagery with the point cloud data ([0022] "In the embodiment of the method, the determined area of the roof structure line in the step of (b), is back-projected onto the aerial imagery, to determine a position of the area of the roof structure line on the aerial imagery."  The area of the roof structure line is found using point cloud data and back-projecting onto the  aerial imagery is registering the aerial imagery with the point cloud data.); and refining the generated 3D model using the aerial imagery ([0022] "In the embodiment of the method, the determined area of the roof structure line in the step of (b), is back-projected onto the aerial imagery, to determine a position of the area of the roof structure line on the aerial imagery."  The area of the roof structure line is found using point cloud data and back-projecting onto the  aerial imagery is registering the aerial imagery with the point cloud data.).
Regarding claim 2, Chen teaches the method according to claim 1, wherein the point cloud data comprises LiDAR data ([0013] "It is a secondary objective of the present invention to provide a method for reconstruction a 3-dimentsional building pattern by combining lidar point clouds and aerial imagery,…").
Regarding claim 6, Chen teaches the method according to claim 1, wherein processing the point cloud data comprises clustering and/or segmenting the point cloud data to distinguish data points corresponding to the building from data points corresponding to neighboring buildings, vegetation, ground, or other objects ([0016] “…composing a triangle net pattern by using the lidar point clouds, filtering out point clouds on wall facet by using a normal vector of the triangle net pattern, and filtering out point clouds on ground facet by using a normalized altitude of the lidar point clouds, to obtain a set of roof point clouds;” “…filtering out a non-roof facet from the assumptive roof facets by using four non-roof facet features”).
Regarding claim 8, Chen teaches the method according to claim 1, wherein generating the 3D model comprises converting the point cloud data into the 3D model comprising a plurality of intersecting geometric shapes corresponding to the identified surfaces ([0041] “a triangle net pattern by using the lidar point clouds is composed.”) and defining internal edges of the 3D model by: identifying intersections between the identified surfaces and end points of these intersections ([0023]); or building a topology graph of the roof and using graph theory to connect the end points of internal lines to one another.  Under broadest reasonable interpretation, “or” indicates the limitation “building a topology graph of the roof and using graph theory to connect the end points of internal lines to one another” does not need to be explicitly taught as the limitation “identifying intersections between the identified surfaces and end points of these intersections” is taught by Chen.
Regarding claim 12, Chen teaches the method according to claim 1, wherein registering the aerial imagery comprises at least one of: applying a contour detection algorithm to identify contours corresponding to roof boundaries ( [0024] "...detecting lines at the work area of the roof structure line and composing 2-dimensional line segments, and selecting a longest line segment as the roof structure line." The 2-dimensional line segments are identified roof boundaries.); 
	Regarding claim 18, Chen teaches the method according to claim 1, further comprising measuring the 3D model to obtain measurements of the roof and/or analyzing the 3D model to identify obstacle and/or roof features ([0018] The flatness of the roof is a roof feature; determining the flatness is analyzing the model to identify a feature.). Under broadest reasonable interpretation, “and/or” is interpreted as “or”; therefore, the limitation “measuring the 3D model to obtain measurements of the roof” does not need to be explicitly taught by Chen as “analyzing the 3D model to identify roof features” is taught by Chen.
Regarding claim 19, Chen teaches receiving point cloud data ([0024] Point cloud data is used and receiving data is inherent to using it.) comprising a plurality of data points corresponding to height measurements at a given location ([0016] "…filtering out point clouds on ground facet by using a normalized altitude of the lidar point clouds…" The altitude of the point clouds is the same as the height measurements.); processing the point cloud data to identify roof surfaces ([0016]); generating a 3D model of the roof using the identified surfaces ([0025] "… generating the roof structure line in the 3-dimensional space…"); receiving aerial imagery of the roof ([0024] aerial imagery data is used and receiving data is inherent to using it.); registering the aerial imagery with the point cloud data ([0022] "In the embodiment of the method, the determined area of the roof structure line in the step of (b), is back-projected onto the aerial imagery, to determine a position of the area of the roof structure line on the aerial imagery."  The area of the roof structure line is found using point cloud data and back-projecting onto the  aerial imagery is registering the aerial imagery with the point cloud data.); and refining the generated 3D model using the aerial imagery ([0022] "In the embodiment of the method, the determined area of the roof structure line in the step of (b), is back-projected onto the aerial imagery, to determine a position of the area of the roof structure line on the aerial imagery."  The area of the roof structure line is found using point cloud data and back-projecting onto the  aerial imagery is registering the aerial imagery with the point cloud data.).
Regarding claim 20, Chen teaches receiving point cloud data ([0024] Point cloud data is used and receiving data is inherent to using it.) comprising a plurality of data points corresponding to height measurements at a given location ([0016] "…filtering out point clouds on ground facet by using a normalized altitude of the lidar point clouds…" The altitude of the point clouds is the same as the height measurements.); processing the point cloud data to identify roof surfaces ([0016]); generating a 3D model of the roof using the identified surfaces ([0025] "… generating the roof structure line in the 3-dimensional space…"); receiving aerial imagery of the roof ([0024] aerial imagery data is used and receiving data is inherent to using it.); registering the aerial imagery with the point cloud data ([0022] "In the embodiment of the method, the determined area of the roof structure line in the step of (b), is back-projected onto the aerial imagery, to determine a position of the area of the roof structure line on the aerial imagery."  The area of the roof structure line is found using point cloud data and back-projecting onto the  aerial imagery is registering the aerial imagery with the point cloud data.); and refining the generated 3D model using the aerial imagery ([0022] "In the embodiment of the method, the determined area of the roof structure line in the step of (b), is back-projected onto the aerial imagery, to determine a position of the area of the roof structure line on the aerial imagery."  The area of the roof structure line is found using point cloud data and back-projecting onto the  aerial imagery is registering the aerial imagery with the point cloud data.).

The Prior art of reference DeVito et al. (US 2014/0200861 A1) discloses: 
From claim 5: receiving point cloud data ([0091] "… enable acquisition, image data review, and delivery of images …" "… but not limited to satellite images, aerial images, oblique and LiDAR imagery." LiDAR imagery is point cloud data.) comprises receiving a user input corresponding to the approximate geographical location ([0174] "...using API calls following a user selection of at least one building or structure and/or a location or address provided by the user 195...") and requesting point cloud data at the approximate geographical location from a point cloud data source ([0090] "As an example, the system and method 10 summary work flow can be illustrated as comprising a plurality of process modules 20, 35, 50, 65, and 80, each comprising one or more main tasks (each comprising one or more actions by the user 195 and/or one or more actions by the system and method processed by the system architecture 180)." Module 35 is point cloud collection which can include actions by the user 195. User actions can include selection of building or address as shown in [0174].). 
From claim 19: DeVito teaches a non-transitory computer readable medium having instructions stored thereon ([0007] "Some embodiments of the invention comprise a computer-implemented roof area measurement system comprising a processor, and a non-transitory computer-readable storage medium in data communication with the processor, in which the non-transitory computer-readable storage medium including a rooftop modeling system executable by the processor is configured to...").
	From claim 20: DeVito teaches a computing system for automatically generating a 3D model of a roof of a building ([0007] "Some embodiments of the invention comprise a computer-implemented roof area measurement system comprising …storage medium including a rooftop modeling system executable by the processor is configured to..."), and an output module for transmitting ([0101]"Also, various other forms of computer-readable media" 186 can transmit or carry instructions to a client device 194.), displaying ([0101] "In some embodiments, at least one of the software modules 188 can be configured within the system to output data to a user via at least one digital display (e.g., to at least one client device 194 comprising a digital display)."), and/or storing the refined model ([0099]). Under broadest reasonable interpretation, the use of “and/or” is interpreted as “or” which requires at least one of the listed limitations be met.

The Prior art of reference Plummer et al. (US 2014/0278570 A1) discloses: 
From claim 7: Plummer teaches processing the point cloud data comprises calculating local normals at the locations of each of the plurality of data points ([0045] "While some embodiments implement region growing segmentation, the computer system may implement any segmentation method (such as planar segmentation or difference of normals segmentation, for example)." The difference of normals method includes calculating the normal of each data point.), further wherein points having normals within a predetermined threshold of one another are clustered into common planes corresponding to roof surfaces ([0045] "Region growing starts by adding a single point or small group of points to a set. Then, the curvature and/or smoothness of the set is calculated. If the smoothness or curvature goes over a specified value, the computer system may remove the added point or small group from the set. This process may occur in an iterative manner, with the computer system adding and removing points depending on how the shape of the set is affected. Eventually, the cluster of points remaining in the set after being added and evaluated represent a single segment or shingle."), points having nearly horizontal normals are tagged as wall points and/or points having a distance from the common planes greater than a predetermined threshold are tagged as outliers ([0048] "Any outlier points in the shingle point clouds (i.e., any point with a nearest-neighbor point in the model shingle that exceeds a certain threshold) may be identified as damaged points or potentially damaged points (damaged points). "). Under the broadest reasonable interpretation, “and/or” is interpreted as “or”.
From claim 13: Plummer teaches refining the 3D model comprises adjusting surfaces in the 3D model to conform with contours identified in the aerial imagery ([0037] The 3D model is the point cloud set representing a shingle.  Adding more points to the set adjusts it to conform to the contours identified.).
From claim 14: Plummer teaches edges of the surfaces in the 3D model are adjusted iteratively, further wherein during each iteration a set of one or more operations for moving an edge of the 3D model is determined and applied ([0037] Each time points are added at the edge of the set, the edge of the shingle set surface is adjusted to include the outermost points.).
From claim 15: Plummer teaches during each iteration, a quality score representing a level of conformity between the 3D model and the point cloud data is calculated ([0037] The number of points in the shingle set represents the quality of the model.), further wherein the iterations are repeated until the quality score reaches a predetermined threshold ([0037] The threshold is the number of total points to be processed, determining if they belong in the shingle set.).
From claim 17: Plummer teaches identifying points in the point cloud data corresponding to roof obstacles based on a statistical model of intensity data and/or height differences corresponding to potential roof obstacles ([0048] Damaged roof sections are a roof obstacle.). Under broadest reasonable interpretation, “and/or” is interpreted as “or”.

The Prior art of reference Sun et al. (“COMPLEX BUILDING ROOF DETECTION AND STRICT DESCRIPTION FROM LIDAR DATA AND ORTHORECTIFIED AERIAL IMAGERY” published in 2012 IEEE International Geoscience and Remote Sensing Symposium) discloses:
From claim 9: Sun teaches generating the 3D model comprises estimating external edges of the 3D model by interpolating a set of lines with respect to external-most points of each outside roof surface and/or by optimizing the set of lines using local principal directions and end points of the internal lines as constraints (Section 3.3. Roof Description and Refinement). Under broadest reasonable interpretation, “and/or” is interpreted as “or”.
From claim 10: Sun teaches teach generating a mask representing an approximate footprint of the roof (Section 3.2 ¶ 3 “Once the non-rooftop points are filtered out, a reprojected two-dimensional point map can be further processed to obtain a binary mask.”). 
From claim 11: Sun teaches projecting the point cloud data comprises receiving or estimating setting information of a camera having acquired the aerial imagery, and adjusting the point cloud data to compensate for said setting information (Section 3.1 ¶ 1).

The Prior art of reference Chen and Lin (US 2010/0150431 A1), hereinafter referred to as Lin for clarity, discloses:
In claim 16: Lin teaches the quality score is calculated according to at least one of: an average distance of point cloud data points to the 3D model ([0031]), a geometrical complexity of the surfaces, and a symmetry of the surfaces.  Under broadest reasonable interpretation, “at least one of” indicates only one of the listed limitations must be met to teach the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148